DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements submitted on 05/06/2020, 11/09/2020, and 06/15/2021 have been considered and made of record by the examiner.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Claim Objections
Claims 1-11 are objected to because of the following informalities:  as to claims 1-11, all the reference numbers to the drawings should be removed from the claims.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  as to claim 7, “IQ” is an acronym and should be spelled out.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “deflection unit” and “angle detection unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “control and evaluation unit” as cited in claims 1-10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant in claims 1-10 states that “control and evaluation unit” is responsible for performing a number of different functions (e.g., determining a light time of flight, determining first and second amplitudes, detecting whether the transmitted light impinges on an edge in the monitoring area, determining a significance value, and so on). However, the invention’s disclosure, the drawings, and the claims fail to disclose the corresponding structure, material, or acts for performing all of these functions and to clearly link the structure, material, or acts to the functions. Therefore, claims 1-10 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.
Regarding claim 11, the metes and bounds of this claim have not been clearly defined by the Applicant. The preamble and the body of the claim have not been clearly outlined. Furthermore, even though claim 11 is a method claim, no clear and distinguishable step has been cited in this claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bleyer et al. (hereinafter, referred to as Bleyer) (US 2018/0210070), in view of Kohnen et al. (hereinafter, referred to as Kohnen) (US 2007/0103699).
As to claims 1 and 11, Bleyer discloses a sensor (see Fig. 1, Depth-Sensing Device 102) for determining the distance of an object (see paragraphs 0001, 0037, 0046, and 0048) in a monitoring area (see paragraphs 0002 and 0035-0037, where the “environment” has been interpreted as a “monitoring area” and see Fig. 1, Environment 104) the sensor having a light transmitter for transmitting transmitted light (see Fig. 1, block 106 and paragraphs 0036 and 0039), a light receiver for generating a received signal from remitted light remitted by the object (see Fig. 1, block 108 and paragraph 0040), and a control and evaluation unit configured to modulate the transmitted light (see Fig. 1, the combination of blocks 114, 110, and 112) with at least a first frequency and a second frequency (see paragraph 0043), to determine a phase offset between transmitted light and remitted light for the first frequency and the second frequency (see paragraphs 0043 and 0044), and to determine a light time of flight from that (see paragraphs 0035 and 0041), wherein the control and evaluation unit is furthermore configured to determine a first amplitude and a second amplitude for the first frequency and the second frequency from the received signal (see paragraph 0054, a is the amplitude of the received signal for each frequency ω and it varies inversely with respect to the square of the distance from the illumination device 106). Bleyer discloses all the subject matters claimed in claims 1 and 11, except for detecting whether the transmitted light impinges on an edge in the monitoring area on the basis of an evaluation of the first amplitude and the second amplitude. Kohnen, in the same field of endeavor, discloses systems and techniques for laser metrology. Two or more fanned probe beams are scanned relative to a surface including one or more targets. A position detection module receives return beam information from the fanned probe beams, and determines a position of at least a first target of the one or more targets based on the return beam information (see the abstract). Kohnen, in paragraph 0047, discloses module 436 of fig. 4 uses the amplitude information from the correlation and phase detection module 446 to determine the range of the target. As the fanned beam begins to illuminate a particular target, the return beam initially has a low amplitude. The amplitude increases as more of the fanned beam illuminates the target, until it reaches a maximum level where the entire fanned beam illuminates the target. The amplitude begins to decrease once the edge of the fanned beam crosses the edge of the target, until it returns to zero. Therefore, Kohnen shows that detecting whether the transmitted light impinges on an edge in the monitoring area (i.e., an object in the environment) on the basis of an evaluation of the first amplitude and the second amplitude (see also paragraph 0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to modify the teachings of Bleyer and detect whether the transmitted light impinges on an edge in the monitoring area on the basis of an evaluation of the first and second amplitudes, as suggested by Kohnen, in order to accurately determine the position of the object in the environment. Examiner would like to note that in rejection of claim 1 no patentable weight has been given to limitation “Optoelectronic”, because this limitation has solely been recited in the preamble of claim 1. When reading the preamble in the context of the entire claim, the recitation “optoelectronic” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim 1 is not considered a limitation and is of no significance to claim construction. (See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bleyer and Kohnen, further in view of Chung et al. (hereinafter, referred to as Chung) (US 2019/0246963).
As to claim 7, Bleyer and Kohnen disclose all the subject matters claimed in claim 7, except that the control and evaluation unit is configured to determine phase offsets and amplitudes by I/Q demodulation. Chung, in the same field of endeavor, discloses an electronic device 101 comprising a processor 120. Upon receiving a reflected light corresponding to a transmitted light, the processor 120 may compare the transmitted light and received reflected light to obtain biometric information (see paragraph 0090). Then the device utilizes an I/Q demodulator 440 to determine a change in the amplitude and phase of the transmitted signal (see paragraph 0091). Therefore, Chung teaches that I/Q demodulation can be used to determine phase offsets and amplitude changes in a signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to modify Bleyer and Kohnen as suggested by Chung in order to accurately determine the phase offset and amplitude of the signal in the system.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bleyer and Kohnen, further in view of Sternklar et al. (hereinafter, referred to as Sternklar) (US 2018/0278456).
As to claim 8, Bleyer and Kohnen disclose all the subject matters claimed in claim 8, except that the control and evaluation unit is configured to modulate with an artificial first frequency and second frequency independent of the carrier frequency of the transmitted light. Sternklar, in the same field of endeavor, discloses an optoelectronic sensor (see paragraph 0143) for generating signals that will be sent towards an object (see paragraph 0143). Sternklar discloses that any type of signal can be employed as a carrier for the signals to be transmitted (see paragraph 0152). Sternklar further teaches that for each signal the modulation frequency can be the same or less than the carrier frequency of the respective signal (see paragraph 0153). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to modify the teachings of Bleyer and Kohnen as suggested by Sternklar and make the carrier frequency independent from the first and second frequencies in order to increase the flexibility of the signal transmission in the system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bleyer and Kohnen, further in view of Baldischweiler et al. (hereinafter, referred to as Baldischweiler) (US 2017/0219706).
As to claim 9, Bleyer and Kohnen disclose all the subject matters claimed in claim 9, except that the sensor is configured as a laser scanner having a movable deflection unit for periodically scanning the monitoring area with the transmitted light and an angle detection unit for determining the respective angular position of the deflection unit. Baldischweiler, in the same field of endeavor, discloses an optoelectronic sensor (10), in particular a laser scanner, is provided having a light transmitter (12) for transmitting a scanning beam (16) into a monitored zone (20); having a light receiver (26) for generating a received signal from the scanning beam (22) remitted by objects in the monitored zone (20); having a movable deflection unit (18) for a periodical deflection of the scanning beam (16, 22) in order to scan the monitored zone (20) in the course of the movement; and having an evaluation unit (34) that is configured to recognize whether there are objects in at least one detection field within the monitored zone (20) with reference to the received signal (see the abstract). The sensor is preferably configured as a range finder in that the evaluation unit determines the time of flight between the transmission and the reception of the light signal and from this the distance of an object, and/or wherein an angle measurement unit is provided for detecting the angular position of the deflection unit (see paragraph 0022 and claim 13). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Bleyer and Kohnen as suggested by Baldischweiler in order to periodically sweep over a monitored zone and determine the location of an object in the monitored zone (see paragraph 0002).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bleyer and Kohnen, further in view of King et al. (hereinafter, referred to as King) (US 2018/0032211).
As to claim 10, Bleyer and Kohnen disclose all the subject matters claimed in claim 10, except that the control and evaluation unit is configured to locate an object in the monitoring area by means of a detected edge. King, in the same field of endeavor, discloses a detection system for detecting the position of an object using the time of flight technique (see the abstract). King discloses that the system can be configured to determine a first location of a first edge of the object based on the first time of flight and a second location of a second edge of the object based on the second time of flight; and determine the location of the object based on the first location of the first edge and the second location of second edge (see paragraph 0185). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Bleyer and Kohnen as suggested by King and determine the location of the object based on the detected edge in order to determine the location of the object more accurately. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632